UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

DEJAN NIKOLIC,

                 Petitioner,

        -v-                                                           No. 19-CV-6047-LTS

THOMAS DECKER et al.,

                 Respondents.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed Petitioner’s letter request for immediate

release in light of the COVID-19 health crisis (docket entry no. 25), Respondents’ opposition

thereto (docket entry no. 27), Petitioner’s reply (docket entry no. 28), and Respondents’

responsive letter (docket entry no. 29). The Court has considered these submissions and, for the

following reasons, Petitioner’s request is denied.

                 Petitioner requests that the Court exercise its “inherent authority to release habeas

corpus petitioners from detention during the pendency of the petition” pursuant to Mapp v. Reno,

241 F.3d 221 (2d Cir. 2001), and order Petitioner’s release “while the Coronavirus (‘COVID-

19’) public health crisis continues.” (Docket Entry No. 25 at 1.) A federal court does have

inherent authority to grant bail to a habeas petitioner who is properly before it contesting the

legality of his custody. Mapp v. Reno, 241 F.3d 221 (2d Cir. 2001). However, a habeas

petitioner should be granted bail only in “unusual cases” where he can demonstrate that (i) his

habeas petition raises substantial claims, and (ii) extraordinary circumstances exist that make the

grant of bail necessary to make the habeas remedy effective. Id. at 226. Petitioner has made

neither showing.


ORD DENYING BAIL REQUEST.DOCX                              VERSION MARCH 19, 2020                    1
               Petitioner cannot demonstrate that his habeas petition raises substantial claims.

The Court has denied Petitioner’s habeas petition, and judgment has been entered in

Respondent’s favor. (Docket Entry Nos. 17, 18.) While Petitioner has filed a motion for

reconsideration of the Court’s Memorandum Order, the “standard for granting such a motion is

strict,” and “reconsideration will generally be denied” unless the moving party can make the

required heightened showing. Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995).

Petitioner does not explain how this standard has been met and, instead, simply recites the

arguments raised in his motion.

               Further, Petitioner’s substantive motion only seeks reconsideration of the Court’s

decision denying him relief in respect of his due process challenge to his continued detention

(docket entry no. 20 at 1 n.2), and he only challenges the application of some of the factors that

were material to the Court’s multi-factored analysis. For example, Petitioner does not challenge

the Court’s finding that “while [Petitioner] has asserted defenses to removal, they were all

rejected by the immigration judge.” (Docket Entry No. 17 at 10.) The Court concluded that, as a

result, “Petitioner will ‘presumably be removed from the United States eventually’ and, as a

result, his detention ‘at least marginally serve[s] ‘the ultimate purpose behind the detention.’”

(Id. (quoting Sajous v. Decker, No. 18-CV-2447 (AJN), 2018 WL 2357266, at *11 (S.D.N.Y.

May 23, 2018)). Petitioner also does not challenge the Court’s conclusion that “Nikolic’s civil

immigration detention is consistent with the time he spent in prison for the crimes that render

him removable.” (Id.) These conclusions alone could serve as bases for the Court to find that

Petitioner’s detention without an individualized bond hearing does not violate the Due Process

Clause. Thus, Petitioner has not demonstrated that his habeas petition or his motion for

reconsideration raise “substantial claims.”




ORD DENYING BAIL REQUEST.DOCX                     VERSION MARCH 19, 2020                             2
                Petitioner also cannot demonstrate that extraordinary circumstances exist that

make the grant of bail necessary to make the habeas remedy he seeks effective. While Petitioner

asserts that complications associated with his medical condition present extraordinary

circumstances 1 that warrant his release on bail, Petitioner has not demonstrated that the grant of

bail is necessary to make the habeas remedy he seeks (an individualized bond hearing) effective.

The relief he seeks now and the relief he seeks in his habeas petition are one and the same. Thus,

the Court could deny Petitioner’s letter request but still afford Petitioner all of the relief he seeks

in his motion for reconsideration. Petitioner cannot now bypass the procedural requirements of

Rule 59 and 60 of the Federal Rules of Civil Procedure by making a letter request pursuant to

Mapp v. Reno. Petitioner has failed to demonstrate that granting him bail is necessary to make

the habeas remedy he seeks effective and, thus, cannot satisfy the second element of the two-

pronged test set forth in Mapp.

                For these reasons, Petitioner’s letter request is denied. Docket entry no. 25 is

resolved.


        SO ORDERED.

Dated: New York, New York
       March 19, 2020

                                                               /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                               United States District Judge




1
        In his reply, Petitioner raises for the first time a blanket assertion that “ICE’s failure to
        release Mr. Nikolic, despite his almost certain development of severe illness or death if
        infected with COVID-19, is unconstitutional.” (Docket Entry No. 28 at 5.) However, a
        reply brief in support of a letter request for bail is not the appropriate avenue to raise such
        a claim. If Petitioner wishes to challenge the constitutionality of ICE’s failure to release
        him, he should file an appropriate separate petition.


ORD DENYING BAIL REQUEST.DOCX                       VERSION MARCH 19, 2020                            3
